UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-6818



In Re:   ALVON ALLEN THOMAS,

                                                            Petitioner.




                 On Petition for Writ of Mandamus.
              (6:97-cr-00118-NCT; 1:06-cv-00032-NCT)


Submitted:   September 26, 2007              Decided:   October 9, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alvon Allen Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alvon Allen Thomas petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

filed in the district court.        He seeks an order from this court

directing the government to file a response in the district court

or directing the district court to act.        Our review of the docket

sheet reveals that the district court dismissed Thomas’ motion as

a second or successive 28 U.S.C. § 2255 (2000) motion for which

authorization from this court had not been granted.        See 28 U.S.C.

§   2244   (2000).   Accordingly,    because   the   district   court   has

recently decided Thomas’ case, we deny the mandamus petition as

moot.      We grant leave to proceed in forma pauperis and we deny

Thomas’ motion for immediate release.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         PETITION DENIED




                                - 2 -